Citation Nr: 9927053	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-32 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

The issue of entitlement to service connection for a cervical 
spine disorder was originally before the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
November 1969, at which time it was found that the residuals 
of a neck fracture with fusion, which had preexisted service, 
had not been aggravated by service; thus, service connection 
was denied.  In December 1983, the RO refused to reopen this 
claim.

This appeal arose from a May 1997 rating decision of the 
Montgomery, Alabama RO, which refused to reopen the veteran's 
claim for service connection for a cervical spine disorder.

In August 1998, the Board of Veterans' Appeals (Board) issued 
a decision which found that new and material evidence had not 
been presented to reopen the veteran's claim for service 
connection for a cervical spine disorder.  On January 4, 
1999, a Joint Motion for Remand was filed, which requested 
that the August 1998 Board decision be vacated and returned 
for further proceedings.  On January 20, 1999, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), ordered that the August 
1998 Board decision be vacated.  A copy of the Joint Motion 
for Remand and the Court's order have been associated with 
the claims folder.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  The RO refused to reopen the claim for service connection 
for a cervical spine disorder in December 1983.

2.  Evidence submitted subsequent to the December 1983 
decision is relevant to and probative of the question of 
whether the appellant's preexisting cervical spine disorder 
was aggravated by his service, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's cervical spine disorder was present before 
service and did not increase in severity during service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service 
connection for a cervical spine disorder has been submitted.  
38 U.S.C.A. §§ 1110, 5107(a), 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).

2.  The veteran's cervical spine disorder clearly and 
unmistakably existed prior to service.  38 U.S.C.A. §§ 1110, 
1111, 5107(a) (West 1991).

3.  The veteran's preexisting cervical spine disorder was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(a) 
(West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence which was of record when the RO considered this 
case in December 1983 will be briefly summarized.  The 
veteran's service medical records showed that he was seen on 
January 23, 1969 complaining of increased stiffness and 
aching in the right side of the neck for the past eight 
months.  It was noted that he had had a cervical fusion at 
C3-4 in 1962 following a diving accident.  Movement of the 
right arm caused pain in the right trapezius.  Deep tendon 
reflexes were +2-3 bilaterally.  There was full muscle 
strength and no atrophy.  An x-ray showed a fusion at C3-4 
with minimal encroachment upon the posterior neural formen.  
He was placed on a profile that prohibited prolonged heavy 
lifting, overhead work, push-ups and pull-ups.  An 
examination conducted on March 17, 1969 revealed tenderness 
over the C3-4 area with radiation into the medial scapula 
bilaterally and marked limitation of the neck.  There was no 
significant muscle spasm and no weakness or atrophy of the 
upper extremities.  Both radial pulses disappeared when his 
arms were raised over his head.  The impression was postop 
cervical fusion C3-4 with radicular pain.  On April 22, 1969, 
he complained of pain in the neck and right arm.  Some 
weakness and paresthesia of the right arm was complained of.  
The objective examination showed a well healed cervical scar; 
otherwise, the examination was within normal limits.  The 
September 1969 separation examination referred to the old 
fracture of the cervical spine.  The objective examination 
was negative.

In July 1969, the veteran's private physician submitted a 
statement wherein it was noted that he had treated the 
veteran since 1958.  He was treated in 1962 for a fracture at 
C3-4.  Another doctor performed the surgery.  He did not see 
the veteran again until June 1967, following a motor vehicle 
accident.  He was apparently struck from behind.  He 
complained of neck pain for two or three weeks after this 
accident.  An x-ray had revealed no fracture; there was 
evidence of the prior fusion.

Another private physician wrote in September 1969 that the 
veteran had undergone an extensive procedure to correct a 
fracture of the cervical spine in 1962.  He was then taken 
into the Army with this condition.  During the course of 
activities in the Army, he began to have pain in the neck, as 
well as some pain in the right arm.  This physician then 
stated "[s]ince he was not having trouble prior to be {sic} 
inducted, and since he should never have been inducted in the 
first place with this condition, the Army is responsible for 
his pain...."

VA examined the veteran in September 1969.  A psychological 
evaluation found psychophysiologic musculoskeletal reaction 
with conscious exaggeration and negligible impairment.  The 
clinical examination found no spasm and no areas of 
tenderness.  Forward flexion was to 30 degrees; extension was 
to 20 degrees; lateral flexion was to 20 degrees bilaterally; 
and rotation was to 20 degrees bilaterally.  Extreme movement 
evoked complaints of pain.  His right upper extremity had 
full range of motion and he had a good grip.  An x-ray 
revealed surgical fusion from C1 to C5 and an old fracture C4 
with fusion of C3.  The diagnosis was residuals, post-op 
fusion for fracture of C3 and C4.

A November 1983 statement from a private physician noted 
limited movement of the head, neck and shoulders.

Evidence received since the December 1983 denial included a 
September 1996 statement from a registered nurse that had 
worked for the physician that had initially treated the 
veteran in 1962 (and who had submitted a statement in July 
1969).  She stated that she had had access to the veteran's 
records and recalled that he had been treated for a neck 
injury in the early 1960's.  She then rendered an opinion 
that the veteran's activities in Vietnam had aggravated his 
neck and back injuries.

The veteran then submitted an x-ray report from March 1986 
which showed fusions from C1 through C5.  A June 1988 private 
record showed treatment for rheumatoid arthritis.  He was 
status post neck injury; however, he noted no problems with 
his upper extremities.  An October 1997 statement from his 
physician noted that he was being treated for rheumatoid 
arthritis, cervical myelopathy and spastic paresis secondary 
to myelopathy.

According to Elkins v. West, 12 Vet. App. 209 (1999), in new 
and material cases, the Secretary must first determine 
whether new and material evidence has been submitted under 
38 C.F.R. § 3.156(a) (1998).  Second, if new and material 
evidence has been presented, the claim is reopened and the 
Secretary must then determine if the claim is well grounded 
based upon all the evidence of record.  Third, if the claim 
is well grounded, the Secretary may then proceed to evaluate 
the merits of the claim.

In the instant case, the evidence received after the December 
1983 denial of the claim, including the September 1996 
statement from the registered nurse, is clearly relevant to 
and probative of the question of whether the veteran's 
preexisting cervical spine disorder was aggravated by his 
period of service.  Taking this evidence as credible, for the 
sole purpose of the claim to reopen, it is found that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a0 (1998).  When there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues."  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).

It is also found, taking the evidence as credible for the 
purpose of determining well groundedness, that the claim is 
well grounded.  Therefore, the Board will consider the merits 
of this case.  It is further found that there is no prejudice 
in handling this case on a de novo basis without first 
returning it to the RO for consideration, since a review of 
the record suggests that the veteran has had an opportunity 
to argue the merits of the claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's cervical spine disorder 
preexisted his entry onto active duty.  However, the evidence 
does not show that his service aggravated this condition.  
Initially, the veteran served for over one year before he 
made any reference to neck complaints.  While he offered 
subjective complaints of neck pain, the objective 
examinations found minimal disability.  In addition, a VA 
examination performed in September 1969 noted that, 
clinically, there was negligible impairment (in fact, the 
psychological examination found that he was engaged in 
conscious exaggeration of his symptoms).  A September 1969 
statement from a private physician noted that the veteran, 
based upon history as provided by the veteran, had not had 
any trouble with his neck prior to service, and opined that 
since his complaints of pain began in service, the Army was 
responsible for his pain.  However, there is no indication 
that this physician had access to the actual service medical 
records, nor is there any suggestion that this opinion was 
based on a contemporaneous examination comparing his 
condition prior to, during and following service.  Thus, this 
opinion does not provide an adequate basis for concluding 
that the veteran's condition was aggravated beyond its 
natural progression by his service.

An additional opinion concerning aggravation was provided by 
a registered nurse in September 1996 who had worked for the 
private physician who had treated the veteran for neck 
complaints.  She indicated that she had known the veteran 
only since 1978; thus, she would have no direct knowledge of 
his disability prior to or during his period of service.  
While she stated that she had had "access" to his medical 
records, she did not state that she ever extensively reviewed 
them.  In fact, she indicated that her information concerning 
his neck injury in the 1960's was "[t]o the best of her 
knowledge..."  She then rendered an opinion that the veteran's 
activities in Vietnam had aggravated his prior neck and back 
injuries.  However, there is no suggestion that she ever 
reviewed the actual records of his 1962 treatment for a 
cervical injury or his service medical records.  Under these 
circumstances, she is not competent to render an opinion as 
to the extent of his condition prior to or during service.  
Given these facts, her opinion as to service aggravation can 
not be afforded much evidentiary weight.  While this 
individual is a medical professional, the circumstances 
surrounding her actual knowledge of the veteran's medical 
condition render her opinion unpersuasive.  This case is 
factually different from Williams v. Brown, 4 Vet. App. 270 
(1993), in which a nurse's opinion concerning a diagnosis of 
PTSD was found to be persuasive.  In Williams, the nurse in 
question was a VA registered nurse therapist who had had 
numerous therapy sessions with the veteran.  Thus, because of 
the repeated treatment provided by this therapist, s/he was 
found competent to render a diagnosis.  As noted above, the 
nurse in this case had no such knowledge of this veteran.  As 
a consequence, it is found that there is no persuasive 
evidence of record that the veteran's service aggravated his 
preexisting cervical spine disorder.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder.



ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for a cervical spine 
disorder, the claim is reopened.

Service connection for a cervical spine disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

